Exhibit 10.46

 

AMENDMENT THREE

to the

ORACLE PARTNERNETWORK

EMBEDDED SOFTWARE LICENSE DISTRIBUTION AGREEMENT

between

GUIDANCE SOFTWARE, INC.

AND

ORACLE AMERICA, INC.

 

This document (“Amendment Three]”) amends the Oracle PartnerNetwork Embedded
Software License Distribution Agreement (US-OPN-EMBD-12147270-28-NOV-2008)
between Guidance Software, Inc. (“you” and “your”) and Oracle America, Inc.
(“Oracle”), dated November 28, 2008 and any and all amendments thereto (the
“agreement”).

 

The parties hereby agree to amend the agreement as follows:

 

1.                   Modify Section C. (Trial Licenses), as follows:

 

a.         In the first sentence, replace the phrase “50 End Users” and replace
it with the phrase “250 End Users.”

 

b.         Replace the phrase “30 days” with the phrase “90 days” (a total of 3
instances)

 

2.              In Section L. (Term and End of Agreement), delete the second
sentence (as amended) and replace it with the following:

 

“The term of the agreement shall continue through and until February 28, 2020.”

 

Other than the modifications above, the terms and conditions of the agreement
remain unchanged and in full force and effect.

 

The effective date of this Amendment Three is February 29, 2016.

 

GUIDANCE SOFTWARE, INC.

ORACLE AMERICA, INC.

 

 

By:

 

/s/ Barry Plaga

 

By:

 

 

 

 

Barry Plaga (Feb 24, 2016)

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Barry Plaga

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

COO and CFO

 

Title:

 

 

Signature

 

 

 

Signature

 

 

Date:

 

Feb 24, 2016

 

Date:

 

 

 

1

--------------------------------------------------------------------------------


 

[g62801ks01i001.jpg]

 

OUTSIDE IN

PREPAID ROYALTY ADDENDUM

to the

EMBEDDED SOFTWARE LICENSE DISTRIBUTION AGREEMENT

between

GUIDANCE SOFTWARE, INC.

and

ORACLE AMERICA, INC.

 

This Outside In Prepaid Royalty Addendum (the “Addendum”) is between Oracle
America, Inc. (“Oracle”) and Guidance Software, Inc. (“you”) and shall be
governed by and incorporated into the terms of the Oracle PartnerNetwork
Embedded Software License Distribution Agreement
(US-OPN-EMBDD-12147270-28-NOV-2008) between Oracle and you dated November 28,
2008 (the “agreement”). For clarification purposes, the agreement, not the
Addendum, is dated November 28, 2008. The rights and obligations defined herein
are in addition to all terms in the agreement. Defined terms used in the
agreement shall have the same meaning under this Addendum, unless expressly
stated otherwise. If there is a direct conflict between a term of this Addendum
and a term of the agreement with respect to the subject matter of this Addendum,
the term of this Addendum shall prevail.

 

1.              Definitions

 

For the purposes of this Addendum:

 

The term “Distribution Term” shall mean a period of 4 years from the effective
date hereof unless terminated earlier as provided herein.

 

The term “program(s)” or “embedded programs” shall refer to the following Oracle
programs: Outside In Viewer, Outside In Content Access and Outside In Web View
Export.

 

The term “embedded” shall refer to the requirements and restrictions defined in
the Outside In Application Package Registration Form with which the application
package must comply.

 

The term “Unit” shall be defined as the right to install a single installation
of the application package on a single piece of hardware.

 

2.              Prepaid Licenses

 

Notwithstanding anything to the contrary in and pursuant to the terms of this
Addendum and the agreement, in consideration for your payment of $1,650,000
(“Prepaid Royalty”) you may distribute licenses of the embedded programs as part
of the application package specified in section 7 below (the “application
package(s)”) to end users (“Prepaid Licenses) during the Distribution Term
(i) to new end users to whom you have never previously distributed the
application package, and (ii) to end users to whom you have previously
distributed the application package under a distribution agreement with Oracle
prior to the date of this Addendum for additional incremental usage of the
application package, provided that the end user has continuously maintained
technical support for the application package previously distributed.
Notwithstanding anything to the contrary in the agreement, the license fee
payable for each Prepaid License shall be in accordance with the license fee
table below:

 

License Fee Table

 

Application Package

 

License Fee

EnCase Endpoint Agent

 

You agree to pay fees for the distribution of Prepaid Licenses with your EnCase
Endpoint Agent application package equal to the license fee set forth in the
applicable Outside In Application Registration Form in section 7

 

1

--------------------------------------------------------------------------------


 

EnCase Client

 

Notwithstanding anything to the contrary in the Outside In Application Package
Registration form dated February 29, 2016 for the distribution of Prepaid
Licenses with your EnCase Client application package, you agree to pay a license
fee equal to $28.00 per Unit, as defined above in section 1.

EnForce Server

 

Notwithstanding anything to the contrary in the Outside In Application Package
Registration form dated February 29, 2016 for the distribution of Prepaid
Licenses with your EnCase Client application package, you agree to pay a license
fee equal to $500.00 per Unit, as defined above in section 1.

 

Any distribution rights granted will be limited to the application
package(s) and may not be combined with any additional functionality or
additional application programs. For the first year of the Distribution Term,
the fee for end user technical support for the Prepaid Licenses (the “Initial
Annual Support Fee”) shall be $181,500.

 

You agree to submit to Oracle a monthly report for Prepaid Licenses distributed
to end users in accordance with section 5 below. During the Distribution Term,
the license fee due under such monthly report shall be deducted from the amount
of the Prepaid Royalty until such time as the Prepaid Royalty is reduced to
zero. When the Prepaid Royalty is reduced to zero then further distribution of
the embedded programs and services and the related fees due shall be in
accordance with section 3 below.

 

Technical support for the Prepaid Licenses shall be renewed annually for the
duration of the Distribution Term. Notwithstanding anything to the contrary in
the agreement, for each renewal year in the Distribution Term the fee for such
renewal will not increase by more than 3% over the prior year’s fees. The
Initial Annual Support Fee set forth above does not include any fees due and
payable to Oracle for technical support for any programs distributed by you
prior to the effective date of this Addendum, any fees due and payable to Oracle
for technical support for any programs distributed by you under a prior
distribution agreement with Oracle, any technical support fees due for
Incremental Licenses set forth in section 3 below or any fees due and payable to
Oracle for technical support for any programs distributed by you under the
agreement which are not included in this Addendum.

 

The Prepaid Royalty and Initial Annual Support Fee payable to Oracle under this
section 2 of this Addendum are due Within 30 days of Oracle’s signature of this
Addendum. This payment obligation is non-cancelable, and the sum paid is
nonrefundable, is not subject to set-off for any reason, and is not subject to
the completion or occurrence of any event after the effective date of this
Addendum.

 

In the event that you do not (a) distribute the embedded programs and Prepaid
Licenses in accordance with this Addendum and the agreement or (b) pay the
annual technical support fees due for any renewal year under this Addendum for
the duration of the Distribution Term, then the Distribution Term and your right
to distribute the embedded programs and the Prepaid Licenses under this Addendum
and to contract for or provide technical support for the embedded programs and
the Prepaid Licenses shall immediately terminate.

 

3.              Incremental Licenses

 

When the amount of the Prepaid Royalty has been reduced to zero then, for the
remainder of the Distribution Term, you may continue to distribute the embedded
programs with the application package to end users pursuant to section B of the
agreement, Distribution Rights (hereinafter such additional distributed programs
shall be referred to as “Incremental Licenses”) provided that you (a) pay Oracle
the applicable license fees and annual technical support fees for any such
Incremental Licenses in accordance with the terms of this section 3 and
(b) submit quarterly reports for the Incremental Licenses and services for such
Incremental Licenses in accordance with section 5 below.

 

Notwithstanding anything to the contrary in section H of the agreement, Fees and
Taxes, for the Distribution Term, you agree to pay fees for the distribution of
Incremental Licenses (“Incremental License Fee”) in accordance with the table
below:

 

2

--------------------------------------------------------------------------------


 

Incremental License Fee Table

 

Application Package

 

License Fee

EnCase Endpoint Agent

 

You agree to pay fees for the distribution of Prepaid Licenses with your EnCase
Endpoint Agent application package equal to the license fee set forth in the
applicable Outside In Application Registration Form in section 7

EnCase Client

 

Notwithstanding anything to the contrary in the Outside In Application Package
Registration form dated February 29, 2016 for the distribution of Prepaid
Licenses with your EnCase Client application package, you agree to pay a license
fee equal to $28.00 per Unit, as defined above in section 1.

EnForce Server

 

Notwithstanding anything to the contrary in the Outside In Application Package
Registration form dated February 29, 2016 for the distribution of Prepaid
Licenses with your EnCase Client application package, you agree to pay a license
fee equal to $500.00 per Unit, as defined above in section 1.

 

In addition, with regard to fees for technical support you contract for or
provide to end users for the Incremental Licenses, you agree to pay Oracle an
annual technical support fee equal to 11% of the Incremental License Fee for the
first year that end users contract for or obtain technical support from you.
Thereafter, renewal fees for annual technical support services for the embedded
programs shall be subject to Oracle’s then current technical support policies
and the terms of the addendum and agreement.

 

Annual technical support fees for all Incremental Licenses are due and payable
annually in advance and shall be renewed annually for the duration of the
Distribution Term. Following the end of the Distribution Term, you must continue
to pay Oracle technical support fees for technical support you contract for or
provide to your end users for Incremental License pursuant to the terms of the
agreement and addendum, and Oracle’s then-current technical support policies.

 

4.              Technical Support Following the End of the Distribution Term

 

Following the end of the Distribution Term, you may continue to renew technical
support for the embedded programs and contract for or provide technical support
to your end users of such programs provided that you continuously maintain
technical support for the development licenses, you pay all applicable fees set
forth in this the Addendum, and you maintain your membership in the Oracle
PartnerNetwork. Following the end of the Distribution Term, renewal of annual
technical support services shall be provided in accordance with Oracle’s
then-current technical support policies and the terms of the agreement and this
Addendum. Subject to the terms of the agreement, the renewal fee for the first
year for technical support for the embedded programs shall be equal to the total
technical support fee paid for the last year of the Distribution Term plus
Oracle’s then current technical support annual percentage increase which shall
not exceed 3%. After the first year following the end of the Distribution Term,
renewal fees for annual technical support services for the embedded programs
shall be subject to Oracle’s then current technical support policies and the
terms of the Addendum and agreement.

 

Renewal fees for technical support shall be invoiced by Oracle annually in
advance. Fees for technical support shall be due and payable in advance thirty
(30) days from date of invoice. Your payment obligation for technical support
fees is non-cancelable, and the sum paid is nonrefundable, is not subject to
set-off for any reason, and is not subject to the completion or occurrence of
any event after the effective date of this Addendum.

 

5.              Reporting

 

You shall submit quarterly reports for the embedded programs that you distribute
pursuant to this Addendum in accordance with Section F of the agreement,
Reporting. Notwithstanding anything to the contrary in the agreement, in each
quarterly report that you submit pursuant to this section 5, you shall provide
the following information: the name

 

3

--------------------------------------------------------------------------------


 

of the programs licensed; the name, including date or version, of the applicable
end user license agreement; the name, including the date or version, of your
agreement with Oracle under which the programs are being distributed; the
applicable license metrics, quantity, and term designation; the date of the end
user’s order; and the total license and end user technical support fees payable
to the Oracle group for that quarter. Notwithstanding the above, where an end
user prohibits you from providing such end users’ name, address, and email
address information to Oracle pursuant to a valid agreement between you and such
end user, you may provide a unique identifier for each end user in lieu of the
data elements required in the Partner Ordering Policy of end user name, address
and email address. Such unique identifier shall include not less than the state
and zip code (or country and postal code, if the end user is not located in the
United States) where the end user resides. You agree to maintain a listing of
such unique identifiers and the corresponding end user name, addresses and email
addresses to to disclose to Oracle as part of an audit pursuant to Section V of
the agreement and/or upon Oracle’s request in the event of an alleged breach of
the end user license agreement by the end user. Additionally, for any specified
unique identifier, you agree that at Oracle’s request you will confirm whether
or not such unique identifier represents any company or commercial entity listed
on a customer list provided by Oracle.

 

6.              Term

 

The term of this Addendum shall commence on the effective date below and shall
be effective for the Distribution Term unless terminated earlier as provided
herein or in the Addendum or agreement. Upon the end of the Distribution Term,
your right to distribute the embedded programs under this Addendum and, except
as set forth in section 4 above, to contract for or provide technical support
for the embedded programs, shall cease. You will not be entitled to receive any
refund or credit for any amount of the Prepaid Royalty that remains unused at
the end of the Distribution Term. Notwithstanding anything to the contrary in
this Addendum or the agreement, the term of this Addendum may not be extended or
renewed, unless the parties agree in writing. You understand and agree that you
may not continue to distribute the programs with the application package defined
herein after the expiration or termination of this Addendum or the Distribution
Term unless and until new terms and pricing have been agreed in writing by both
parties. In the event that the term of the agreement expires before the term of
this Addendum then for purposes of this Addendum only, the term of the agreement
shall be extended for the remainder of the term of this Addendum.

 

7.              Application Packages

 

Your distribution of the embedded programs under this Addendum applies only to
the application package(s) identified below and described in the relevant
Outside In Application Package Registration Form attached to this Addendum.

 

List of Application Packages

EnCase Client

EnCase Endpoint Agent

EnForce Server

 

8.              Ownership and Restrictions

 

Notwithstanding anything to the contrary in this Addendum, and in addition to
the restrictions in section G (License Agreement) of the agreement, you may not:

 

·          allow the programs to be accessed by any application or process not
specifically described as the application package (whether such other
application is developed by you or by a third party);

·          allow the output from the programs (for example: plain text, Unicode
text, HTML or XML) to be accessed by any application, whether developed by you
or not, which is not specifically described as the application package;

·           implement any sub-component or API of the programs as a standalone
process without a specific license to do so;

·           expose or publish any program API to any third-party; or

·          allow the programs to be accessed, distributed, or sublicensed via
web services architecture except where the content to be converted is directly
controlled by the application package.

 

Oracle reserves any rights not expressly granted to your under this addendum.

 

9.              Supported File Format List

 

Notwithstanding anything to the contrary in this Addendum or the agreement, you
may, at your option, reproduce and distribute all or a portion of the supported
file format list found in the program documentation, provided, however, that

 

4

--------------------------------------------------------------------------------


 

under no circumstances shall You reproduce or distribute any other portion of
the program documentation, including without limitation, any portion of the
program documentation that exposes the program APIs.

 

10.       Warranties, Disclaimers, and Exclusive Remedies

 

For the purposes of this Addendum only, the following shall be inserted after
the second paragraph of section I (Warranties, Disclaimers and Exclusive
Remedies) of the Agreement:

 

“THE PARTIES ACKNOWLEDGE AND AGREE THAT FILE RENDERING AND CONVERSION ARE
AFFECTED BY FACTORS INCLUDING, BUT NOT LIMITED TO, THE AVAILABLE FONTS AND
DISPLAY SIZE ON THE TARGET MACHINE, AND THE CURRENT TAG SET AND CAPABILITIES OF
SUPPORTED MARKUP LANGUAGES. AS SUCH, ONLY THOSE ELEMENTS OF THE SOURCE FILE THAT
CAN BE REASONABLY REPRESENTED IN THE SELECTED FORMAT WILL BE DISPLAYED IN THE
RENDERED OR CONVERTED FILE. FOR EXAMPLE, THE CONVERSION OF SPREADSHEETS TO
IMAGES IS LIMITED BY THE STRUCTURE OF SPREADSHEET FORMATS WHICH IS NOT CONDUCIVE
TO THE STRICT FORMATTING IMPOSED BY PAGE LAYOUT.”

 

11.       Internet Hosting

 

Notwithstanding the terms of the agreement, you shall have the right to license
the application packages listed above in section 7 to end users so that such end
users may use the application package to provide Internet hosting services to
their customers (“Hosted Application Package”). You may allow your end users to
provide access to the Hosted Application Package(s) for their customers’
business operations and/or to provide services to third parties using the Hosted
Application Packages, provided that all such use shall be subject to the terms
of the end user license agreement with the end user that meets the requirements
of section G (License Agreement) of the agreement. Each (one) end user license
may be used to host only one end user customer; for multiple-customer
environments hosted by an end user, each one of the end user’s customers hosted
by the end user in such multi-customer environment will require one license (per
customer). You shall prohibit end users from reselling or assigning their Hosted
Application Package licenses to their customers and from providing access to
their customers to any Oracle programs. You agree to require end users to be
financially responsible to Oracle for all damages or losses resulting from the
end users’ and their customers’ breach of these terms. The terms by which the
license fees due to Oracle are calculated under this Addendum, including section
3. Incremental Licenses shall be used in determining the license fees due to
Oracle. Notwithstanding anything to the contrary in this Addendum and the
agreement, you and your affiliated entities may not be considered end users
under this paragraph (i.e., you and your affiliated entities cannot use the
programs to provide Internet hosting services).

 

12.       Delivery

 

Oracle has no delivery obligation under this Addendum. You acknowledge that
Oracle has previously delivered to your location, 1 copy of the software media
and 1 set of program documentation (in the form generally available) for each
program in the application package.

 

Other than the modifications above, the terms and conditions of this Addendum
and agreement remain unchanged and in full force and effect. The effective date
of this Addendum is February 29, 2016.

 

PARTNER:

 

GUIDANCE SOFTWARE, INC.

 

ORACLE AMERICA, INC.

 

 

Authorized Signature:

 

/s/ Barry Plaga

 

Authorized Signature:

 

 

 

 

Barry Plaga (Feb 24, 2016)

 

 

 

 

Name:

 

Barry Plaga

 

Name:

 

 

Title:

 

COO and CFO

 

Title:

 

 

Signature Date:

 

Feb 24, 2016

 

Signature Date:

 

 

 

 

Agreement No: US-OPN-EMBD-OIPADD-12147270-29-FEB-2016.

 

5

--------------------------------------------------------------------------------


 

OUTSIDE IN APPLICATION PACKAGE REGISTRATION FORM

 

This Outside In Application Package Registration Form must be completed in its
entirety. Any distribution rights granted will be limited to the Application
Package detailed on this form and may not be combined with any additional
functionality or additional application programs. A separate Outside In
Application Package Registration Form is required for each application package
that is functionally unique.

 

Once this Outside In Application Package Registration Form is complete and
signed by you and Oracle, it will be attached to the executed Embedded Software
License Distribution Agreement or addendum thereto.

 

Date Submitted:

29-JAN-2016

 

 

Effective Date:

February 29, 2016

 

 

Application Packages Covered under Agreement

N/A

 

 

Partner (Company) Name:

Guidance Software, Inc.

Partner Contact Name:

Ken Basore

 

 

 

 

Partner Address:

, PASADENA, US

Partner Contact Title:

SVP & CIO

 

 

 

 

OPN Status: (Partner, Certified, or Certified Advantage)

Gold

Partner Phone Number:

2299191

 

 

 

 

ESL Distribution Status:

(Renewal or Initial Registration)

Renewal

Partner Contact Email Address:

ken.basore@guidancesoftware.com

 

Oracle Programs to be Embedded (please enter the name of each Oracle program
included in the application package to be distributed to end users.): (to be
completed by Oracle)

 

Outside In Viewer

Outside In Content Access

 

License Fee (to be completed by Oracle)

 

The license fee for the EnCase Client (as defined below) shall be equal to
$28.00/Unit.

 

1

--------------------------------------------------------------------------------


 

Oracle Programs Embedded Restrictions (to be completed by Oracle):

 

Functional components included in the Oracle Programs to be Embedded:

 

Oracle Outside In Content Access Software Development Kit: Will be used to
identify files, extract text and metadata. All APIs and settings from the SDK
may or may not be implemented depending on the needs of the application. The
typical APIs used are: DAInitEx, DAOpenDocument, CAOpenContent, CAReadFirst,
CAReadNext, CACloseContent, DACloseDocument, and DADelnit. There are other APIs,
and settings functions licensed as part of the Content Access SDK, that may also
be included to enhance this general flow. Oracle Outside In File Viewing
Software Development Kit: Will be used to generate a view of the documents. All
APIs and settings from the SDK may or may not be implemented depending on the
needs of the application. The typical APIs used are: SCCVW_VIEWFILE,
SCCVW_FILECHANGE, SCCVW_GETFILEINFO, SCCVW_VIEWTHISFILE. There are other APIs,
and settings functions licensed as part of the View SDK, that may also be
included to enhance this general flow

 

 

 

Embedded Restrictions

 

The Oracle Outside In Content Access SDK APIs will be embedded within the EnCase
client application only. Outside In Content Access will be used exclusively to
extract text and metadata from a wide range of file types for use with the
EnCase application. It will not be used for any other purpose including
integration with any file, text extraction, or filtering API of any existing or
future Operating System.

 

 

 

File Formats

 

The Oracle programs will use the file formats listed in the program
documentation.

 

2

--------------------------------------------------------------------------------


 

Application Package Information (please provide the information requested
below):

 

Name of Application Package:

 

EnCase Client

Application or Device description (please provide as much detail as possible):

 

The EnCase® client is a scalable software platform that integrates seamlessly
with your existing systems to create an enterprise investigate infrastructure.
This cutting-edge solution can be tailored to meet your unique needs, including
the automation of time-consuming investigative processes, auditing endpoints for
sensitive information and E-Discovery. The EnCase client may exist in one or
more of the following configurations. Each configuration is compiled from the
same code base and has the same core functionality as it relates to use of the
Outside In Technologies. Differences in configurations are primarily user
interface changes: - Examiner (thick client used by customers) - Task Runner
(headless client used for processing)

 

 

 

Functions and objectives of the application package (please provide as much
detail as possible):

 

-Securely investigate/analyze many machines simultaneously over LAN/WAN at the
disk and memorylevel. -Acquire data in a forensically sound manner, using
software that has an unparalleled record in courts worldwide. -Limit incident
impact and eliminate system downtime with immediate response capabilities.
-Investigate and analyze multiple platforms - Windows, Linux, AIX, OS X, Solaris
and more - using a single tool. -Efficiently collect only potentially relevant
data upon EnCase eDiscovery requests. -Proactively audit large groups of
machines for sensitive or classified information, as well as unauthorized
processes and network connections. -Identify fraud, security events and employee
integrity issues wherever they are taking place - then investigate/remediate
with immediacy and without alerting targets -Identify and remediate zero-day
events, injected dlls, rootkits and hidden/rogue processes.

 

 

 

Are the Oracle programs embedded in a physical device? (yes or no)

 

Yes

 

 

 

Is this application comprised of separate application modules or components that
are offered separately to end users?

 

No

 

 

 

How does the application use the Oracle programs?

 

The Oracle Outside In Content Access is used with the EnCase client to extract
the content of files for processing and searching. The Oracle Outside In Viewer
is used with the EnCase client to preview the content of files.

 

 

 

Do you provide technical support on the application or device to your end users?

 

Yes

 

 

 

Target markets and users:

 

electronic forensics, law enforecement, security, data privacy and electronic
discovery markets

 

 

 

If renewing the Distribution Agreement for this application package, please
highlight any changes in your application package since the last Distribution
Agreement was signed:

 

N/A

 

3

--------------------------------------------------------------------------------


 

Application Package Details (please answer yes or no to the question below and
provide a detailed explanation in the space provided):

 

 

 

Y/N

 

Please Explain:

 

 

 

 

 

Are the Oracle programs being packaged as an integrated component on the
application program’s media? Please explain how the application package will be
delivered to the end user.

 

Yes

 

Software Media

 

PARTNER:

 

Guidance Software, Inc.

ORACLE AMERICA, INC.

 

 

PARTNER ADDRESS:

 

, PASADENA, US

 

 

 

PARTNER FAX NO.:

 

 

 

 

 

Authorized Signature:

 

/s/ Barry Plaga

Authorized Signature:

 

 

 

 

Barry Plaga (Feb 24, 2016)

 

 

 

Name:

 

Barry Plaga

Name:

 

 

Title:

 

COO and CFO

Title:

 

 

Signature Date:

 

Feb 24, 2016

Signature Date:

 

 

Agreement No.:

 

US-OPN-EMBDD- 12147270-28-NOV-2008

 

 

 

 

4

--------------------------------------------------------------------------------


 

OUTSIDE IN APPLICATION PACKAGE REGISTRATION FORM

 

This Outside In Application Package Registration Form must be completed in its
entirety. Any distribution rights granted will be limited to the Application
Package detailed on this form and may not be combined with any additional
functionality or additional application programs. A separate Outside In
Application Package Registration Form is required for each application package
that is functionally unique.

 

Once this Outside In Application Package Registration Form is complete and
signed by you and Oracle, it will be attached to the executed Embedded Software
License Distribution Agreement or addendum thereto.

 

Date Submitted:

 

01-FEB-2016

Effective Date:

 

February 29, 2016

Application Packages

 

N/A

Covered under Agreement

 

 

 

Partner (Company)

 

Guidance Software,

 

Partner Contact Name:

 

Ken Basore

Name:

 

Inc.

 

 

 

 

Partner Address:

 

, PASADENA, US

 

Partner Contact Title:

 

SVP & CIO

OPN Status: (Partner,

 

Gold

 

Partner Phone Number:

 

2299191

Certified, or Certified

 

 

 

 

 

 

Advantage)

 

 

 

 

 

 

ESL Distribution Status:

(Renewal or Initial Registration)

 

Initial Registration

 

Partner Contact Email Address:

 

ken.basore@guidancesoftware.com

 

Oracle Programs to be Embedded (please enter the name of each Oracle program
included in the application package to be distributed to end users.): (to be
completed by Oracle)

 

Outside In Content Access

 

License Fee (to be completed by Oracle)

 

The license fee for the EnCase Endpoint Agent (as defined below) shall be equal
to $2.20 per concurrent connection permitted under the end user license
agreement. The EnCase Enterprise Examiner may be installed on multiple computers
by the end user, provided that the number of such computers concurrently
connected at any given time (“EnCase Endpoint Agent”) may not exceed the number
of concurrent connections permitted under the end user license agreement.

 

1

--------------------------------------------------------------------------------


 

Oracle Programs Embedded Restrictions (to be completed by Oracle):

 

 

 

Functional components included in the Oracle
Programs to be Embedded:

 

The programs will be used solely to: Oracle Outside In Content Access Software
Development Kit: Will be used to identify files, extract text and metadata. All
APIs and settings from the SDK may or may not be implemented depending on the
needs of the application. The typical APIs used are: DAInitEx, DAOpenDocument,
CAOpenContent, CAReadFirst, CAReadNext, CACloseContent, DACloseDocument, and
DADelnit. There are other APIs, and settings functions licensed as part of the
Content Access SDK, that may also be included to enhance this general flow.

 

Embedded Restrictions

 

The Oracle Outside In Content Access SDK APIs will be embedded within the EnCase
client application only. Outside
In Content Access will be used exclusively to extract text and metadata from a
wide range of file types for use with the EnCase application. It will not be
used for any other purpose including integration with any file, text extraction,
or filtering API of any existing or future Operating System.

 

 

 

File Formats

 

The Oracle programs will use the file formats listed in the program
documentation.

 

Application Package Information (please provide the information requested
below):

 

 

 

Name of Application Package:

 

EnCase Endpoint Agent

Application or Device description (please provide as much detail as possible):

 

The EnCase® Endpoint Agent is a subset of the Examiner platform and is used to
access data at the desktop for the purpose of determing if it is relevant prior
to collecting it for further processing. The Endpoint Agent is a headless client
without a user interface.

Functions and objectives of the application package (please provide as much
detail as possible):

 

Allow access to data on endpoints (individual computer systems) for the purpose
of creating an index that can be used determine if the data is relevant to the
current processing request.

Are the Oracle programs embedded in a physical device? (yes or no)

 

Yes

Is this application comprised of separate

 

No

application modules or components that are

 

 

offered separately to end users?

 

 

How does the application use the Oracle programs?

 

The Oracle Outside In Content Access is used with the EnCase Endpoint Agent to
extract the content of files for processing and searching.

Do you provide technical support on the

 

Yes

application or device to your end users?

 

 

Target markets and users:

 

electronic forensics, law enforecement, security, data privacy and electronic
discovery markets

If renewing the Distribution Agreement for this application package, please
highlight any changes in your application package since the last Distribution
Agreement was signed:

 

N/A

 

2

--------------------------------------------------------------------------------


 

Application Package Details (please answer yes or no to the question below and
provide a detailed explanation in the space provided):

 

 

 

Y/N

 

Please Explain:

 

 

 

 

 

 

 

Are the Oracle programs being packaged as an integrated component on the
application program’s media? Please explain how the application package will be
delivered to the end user.

 

Yes

 

Software Media

 

 

PARTNER:

 

Guidance Software, Inc.

ORACLE AMERICA, INC.

 

 

PARTNER ADDRESS:

 

, PASADENA, US

 

 

 

PARTNER FAX NO.:

 

 

 

 

 

Authorized Signature:

 

/s/ Barry Plaga

 

 

 

 

 

Barry Plaga (Feb 24, 2016)

Authorized Signature:

 

 

Name:

 

Barry Plaga

Name:

 

 

Title:

 

COO and CFO

Title:

 

 

Signature Date:

 

Feb 24, 2016

Signature Date:

 

 

Agreement No.:

 

US-OPN-EMBDD-

 

 

 

 

 

12147270-28-NOV-2008

 

 

 

 

3

--------------------------------------------------------------------------------


 

OUTSIDE IN APPLICATION PACKAGE REGISTRATION FORM

 

This Outside In Application Package Registration Form must be completed in its
entirety. Any distribution rights granted will be limited to the Application
Package detailed on this form and may not be combined with any additional
functionality or additional application programs. A separate Outside In
Application Package Registration Form is required for each application package
that is functionally unique.

 

Once this Outside In Application Package Registration Form is complete and
signed by you and Oracle, it will be attached to the executed Embedded Software
License Distribution Agreement or addendum thereto.

 

Date Submitted:

 

01-FEB-2016

Effective Date:

 

February 29, 2016

Application Packages

 

N/A

Covered under Agreement

 

 

 

Partner (Company)

 

Guidance Software,

 

Partner Contact Name:

 

Ken Basore

Name:

 

Inc.

 

 

 

 

Partner Address:

 

, PASADENA, US

 

Partner Contact Title:

 

SVP & CIO

OPN Status: (Partner,

 

Gold

 

Partner Phone Number:

 

2299191

Certified, or Certified

 

 

 

 

 

 

Advantage)

 

 

 

 

 

 

ESL Distribution Status:

(Renewal or Initial Registration)

 

Initial Registration

 

Partner Contact Email Address:

 

ken.basore@guidancesoftware.com

 

 

Oracle Programs to be Embedded (please enter the name of each Oracle program
included in the application package to be distributed to end users.): (to be
completed by Oracle)

 

Outside In Web View Export

 

License Fee (to be completed by Oracle)

 

The license fee for the EnForce Server (as defined below) shall be $500.00/Unit.

 

1

--------------------------------------------------------------------------------


 

Oracle Programs Embedded Restrictions (to be completed by Oracle):

 

Functional components included in the Oracle Programs to be Embedded:

 

Oracle Outside In Web View Export Software Development Kit: Will be used to
generate HTML5 as a viewing mechanism supported by HTML5 capable browsers. All
APIs and settings offered by the Web View Export SDK may be implemented within
the sourcecode depending on the needs of the Guidance EnForce Server
application. Common data access APIs used are: DAInitEx, DADelnit,
DAOpenDocument, DACloseDocument, DARetrieveDocHandle, DASetOption, DAGetOption,
DAGetFilelD, DAGetFilelDEx, DAGetErrorString, DAGetTreeCount, DAGetTreeRecord,
DAOpenTreeRecord, DASaveTreeRecord, DACloseTreeRecord, DASetStatCallback,
DASetFileAccessCallback, DAOpenSubdocumentByld, DAAddOptionltem,
DAGetOptionItem, and DARemoveOptionltem. General export APIs are: ExOpenExport,
EXCALLBACKPROC, EXCloseExport, EXRunExport, and EXExportStatus. Optional
Annotation APIs are: EXHiliteText, EXHiliteTextEx, EXHiliteArea,
EXAddStampAnnotation, EXAddComment, EXAddHiliteProperty, and EXApplyHilites. In
addition the Web View Export Javascript API, Web View Export Java API, and Web
View Export .NET API may also be implemented depending on the application
development needs.

 

 

 

Embedded Restrictions

 

The Web View Export SDK will be used to produce output for consumption only
within the context of the EnForce Server application and not for any use with
existing or future operating systems, mail messaging clients, or products such
as Lotus Notes, Microsoft Outlook, etc. APIs will be embedded within the source
code of the Guidance EnForce Server application and associated functions thereof
only.

 

 

 

File Formats

 

The Oracle programs will use the file formats listed in the program
documentation.

 

2

--------------------------------------------------------------------------------


 

Application Package Information (please provide the information requested
below):

 

Name of Application Package:

 

EnForce Server

Application or Device description (please provide as much detail as possible):

 

The EnForce® server is a software platform that integrates seamlessly with your
existing systems to create an enterprise investigate infrastructure. This
cutting-edge solution can be tailored to meet your unique needs, including the
automation of time-consuming investigative processes, auditing endpoints for
sensitive information and E-Discovery. The EnForce Server provides a HTML-based
user interface to investigators, incident responders and risk management
practitioners. The EnForce Server exists in a single configuration, deployed as
a standalone Windows service.

Functions and objectives of the application package (please provide as much
detail as possible):

 

-Securely investigate/analyze many machines simultaneously over LAN/WAN at the
disk and memorylevel. -Acquire data in a forensically sound manner, using
software that has an unparalleled record in courts worldwide. -Limit incident
impact and eliminate system downtime with immediate response capabilities.
-Investigate and analyze multiple platforms - Windows, Linux, AIX, OS X, Solaris
and more - using a single tool. -Efficiently collect only potentially relevant
data upon EnCase eDiscovery requests. -Proactively audit large groups of
machines for sensitive or classified information, as well as unauthorized
processes and network connections. -Identify fraud, security events and employee
integrity issues wherever they are taking place - then investigate/remediate
with immediacy and without alerting targets -Identify and remediate zero-day
events, injected dlls, rootkits and hidden/rogue processes.

 

 

 

Are the Oracle programs embedded in a

 

Yes

physical device? (yes or no)

 

 

Is this application comprised of separate

 

No

application modules or components that are

 

 

offered separately to end users?

 

 

How does the application use the Oracle programs?

 

 

 

 

Do you provide technical support on the application or device to your end users?

 

The Oracle Outside In Web Viewer is used with the EnForce Server to present an
HTML view of content to EnForce end- users. End-users will access the EnForce
Server to review and understand data collected from various sources throughout
an organization.

Yes

 

 

 

Target markets and users:

 

electronic forensics, law enforecement, security, data privacy and electronic
discovery markets

If renewing the Distribution Agreement for this application package, please
highlight any changes in your application package since the last Distribution
Agreement was signed:

 

N/A

 

3

--------------------------------------------------------------------------------


 

Application Package Details (please answer yes or no to the question below and
provide a detailed explanation in the space provided):

 

 

Y/N

 

Please Explain:

Are the Oracle programs being packaged as

 

Yes

 

Software Media

an integrated component on the application

 

 

 

 

program’s media? Please explain how the

 

 

 

 

application package will be delivered to the end

 

 

 

 

user.

 

 

 

 

 

PARTNER:  

Guidance Software, Inc.

ORACLE AMERICA, INC.

 

PARTNER ADDRESS: 

, PASADENA, US

 

 

PARTNER FAX NO.: 

 

 

 

Authorized Signature: 

/s/ Barry Plaga

 

 

 

Barry Plaga (Feb 24, 2016)

Authorized Signature:

 

Name: 

Barry Plaga

Name:

 

Title: 

COO and CFO

Title:

 

Signature Date: 

Feb 24, 2016

Signature Date:

 

Agreement No.: 

US-OPN-EMBDD-

[to be completed by Oracle]

 

 

12147270-28-NOV-2008

 

 

 

4

--------------------------------------------------------------------------------


 

[g62801ks07i001.gif]

Payment Schedule

 

(Software) No. 79177

 

Customer:

Guidance Software, Inc.

 

Executed by Customer (authorized signature):

 

 

 

Signature: 

/s/ Barry Plaga

 

 

 

 

Barry Plaga (Feb 24, 2016)

Address:

215 North Marengo Avenue

 

Name:

Barry Plaga

 

 

 

Title:

COO and CFO

 

Pasadena CA 91101

 

 

 

Contact:

 

 

Executed by Oracle Credit Corporation:

Phone:

 

 

Signature:

 

Email Notice:

 

 

Name:

 

Order:

 

 

Title:

 

PPA No.:

Dated:

 

Contract Effective Date:

 

 

System Price:

 

 

 

 

Programs:

 

 

1,650,000.00

 

Support:

 

 

363,000.00

 

Total:

 

USD

 2,013,000.00

 

 

Payment Schedule:

 

Payment Amount:

 

Due Date:

 

USD 610,000.00

 

60 days after the Contract Effective Date

 

USD 473,000.00

 

01-Sep-16

 

USD 473,000.00

 

01-Dec-16

 

USD 200,000.00

 

01-Apr-17

 

USD 257,000.00

 

01-May-17

 

 

Taxes: Customer agrees that OCC may add the applicable Taxes due on the System
Price to each Payment Amount based on the applicable tax rate invoiced by
Supplier at shipment. OCC may adjust subsequent Payment Amounts to reflect any
change or correction in Taxes due.

 

Transaction Specific Terms (any terms specified in this section will supersede
inconsistent terms elsewhere in the Contract):

 

This schedule (“Schedule” or “Payment Schedule”) is entered into by Customer and
Oracle Credit Corporation (“OCC”) for the acquisition of the System from the
applicable Supplier. This Contract replaces Customer’s payment obligation under
the Order to Supplier to the extent of the System Price listed above and
Customer agrees to pay the System Price (including Renewal Services fees) on an
installment basis This Schedule incorporates by reference the terms and
conditions of the above-referenced PPA to create a separate Contract. Each
component of the System specified herein is further described in the Order. Any
reference to “Order” or “Agreement” in this Contract shall mean the
above-referenced Order above together with any other agreement governing
Customer’s right in the System. The System Price is the amount set forth above
for the items that are paid for through this Contract.

 

A.  SYSTEM: Customer has evaluated and independently selected the System and
reviewed the Order prior to placing its Order and entering into this Contract.
For the purposes of this Contract, the software and services are accepted.
Before any part of the System is converted, replaced or traded in by Customer or
any other party, Customer shall contact Operations to make arrangements to
fulfill all its financial obligations under the Contract.

 

If the System Price includes fees for renewal periods of services after the
first period of services (as such period is defined in the Order), such services
will be “Renewal Services” and will be ordered through this Contract. At the
start of each Renewal Services period, Renewal Services for that period will
become a part of the System and are accepted for purposes of Customer’s payment
obligations under the Contract. Renewal Services fees (and applicable Taxes)
will be paid to Supplier (pursuant to the Supplier invoice) through this
Contract, from the Payment Amounts (and applicable Taxes) received in the
applicable Renewal Service period. Future increases in fees for Renewal Services
(if any) are not included in the System Price or Payment Amounts, and shall be
due separately to the applicable Supplier from Customer. Each Payment Amount
(net of applicable fees for Renewal Services, if any) is comprised of a
proportional amount of each component of the System Price (net of total fees for
Renewal Services, if any). The term Order also includes orders (in whatever
form) for Renewal Services included in the System.

 

B.    ADMINISTRATIVE: Customer agrees that OCC may insert the appropriate
administrative information to complete the Contract, and OCC will provide a copy
of the Contract upon request. For this Contract, the discount rate in the
Remedies Section of the PPA shall be the lesser of the rate in the Contract or
2% (the “Index Rate”). OCC will countersign this Schedule upon Customer’s
delivery of a fully executed Order, PPA, and any other documentation required by
OCC (in form and substance acceptable to OCC), and upon such countersignature,
the Contract will be effective as of the Contract Effective Date. All notices or
contact for Operations shall be sent to ofd-notice_ww@oracle.com.

 

1

--------------------------------------------------------------------------------